Citation Nr: 1530451	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  15-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 and June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a left wrist disability and assigned a 10 percent rating.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's increased rating claim for his left wrist disability. 

The Veteran was assigned the maximum, 10 percent rating for his left wrist disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Veteran was afforded a VA wrist examination in December 2014.  The examiner was thorough with respect to the Veteran's complaints of limitation of motion in the left wrist, but there is also evidence of possible neurological manifestations and muscle problems in the left wrist area.  The examiner noted that the Veteran had decreased strength in the left wrist and atrophy.  The examiner indicated that the atrophy was not due to his service-connected left wrist disability, but did not list the cause of the atrophy.  The examiner also listed that "[w]eakned movement due to muscle or peripheral nerve injury, etc" were additional contributing factors related to the claimed disability.  The examiner, however, did not detail the extent of any muscle or peripheral nerve disability related to the left wrist disability, nor did he discuss the specific nerve(s) involved.  

In addition, the Veteran described scarring in the left wrist area that has not been considered or evaluated in conjunction with this claim.  

In light of the foregoing, the Board finds that the Veteran's disability picture is incomplete and a remand is necessary to determine the extent of any scarring and nerve or muscle disabilities associated with the left wrist injury in service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA or private treatment records related to the Veteran's left wrist problems. 

2.  After obtaining any available records noted above, the AOJ should then schedule the Veteran for a physical examination to determine the current severity of his left wrist disability.  The Veteran's VBMS file, and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated studies should be performed.  

The examiner should specifically identify (1) range of motion of the Veteran's left wrist, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  If the Veteran's left wrist is ankylosed, this should be made clear.

The examiner is also asked to consider whether the Veteran has any nerve and/or muscle complaints related to the left wrist disability.  If so, the examiner should complete the appropriate examination reports related to nerve and muscle injuries.  The examiner should also examine the Veteran's scarring of the left wrist and include a discussion of the scarring in his/her examination report.  

The examiner should specifically discuss the functional impact the Veteran's residuals of a left wrist injury have on his activities of daily living and on employment.  

A report should be prepared and associated with the Veteran's VA claims folder.  The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




